Citation Nr: 1438559	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-40 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbar spine strain with right L5 disc bulge prior to March 8, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2009, by a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, continued the Veteran's 20 percent disability rating for the lumbar spine disability.  The Veteran appealed for a higher rating.  By rating action in September 2010, the RO increased the Veteran's rating for the lumbar spine disability to 40 percent, effective March 8, 2010.  

In October 2010 correspondence, accepted in lieu of a VA Form 9, substantive appeal, the Veteran expressly stated that he wished to withdraw the issues as listed on the statement of the case.  Instead, he requested an earlier effective date for 
the increased 40 percent rating.  Accordingly, the only issue perfected for appeal is entitlement to an evaluation in excess of 20 percent prior to March 8, 2010 for lumbar spine strain with right L5 disc bulge.  See 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).

The Veteran testified before a Decision Review Officer (DRO) in January 2010.  In February 2013, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the claims file.  


FINDINGS OF FACT

Even considering pain and functional impairment, prior to March 8, 2010, the Veteran's lumbar spine strain with right L5 disc bulge has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees; there is no evidence of incapacitating episodes of disc disease having a total duration of at least four weeks; and there is no objective evidence of neurological manifestations warranting additional separate ratings.

CONCLUSION OF LAW

Prior to March 8, 2010, the criteria for a rating higher than 20 percent for lumbar spine strain with right L5 disc bulge have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in a letter sent in October 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in the July 2012 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was afforded hearings before a DRO in January 2010, and before a Veterans Law Judge (VLJ) in February 2013, during which he presented oral argument in support of his claim.  The VLJ held the record open for 60 days for him to submit this additional documentation, but nothing was submitted.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO/VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO/VLJ identified the issue and the Veteran testified as to his symptomatology and treatment history for the relevant period in question.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct       of the DRO/Board hearing.  The hearings focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue herein decided has been obtained.  Relevant to VA's duty to assist, the AOJ obtained the Veteran's service records, as well as available VA and private treatment records.  The claimant was provided the opportunity to present pertinent evidence.  Moreover, the Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case the VA examination performed during the relevant period in question is sufficient to rate the Veteran's lumbar spine disability as the examination was predicated on a review of the records, consideration of the Veteran's statements, and provided findings applicable to the rating criteria.    While the Veteran argues that the February 2009 VA examination was inadequate because the examiner's  findings regarding range of motion of the lumbar spine were inaccurate, the Board finds that the VA physician who examined the Veteran in  February 2009 was competent to render a spine examination and medical opinion regarding the Veteran's symptomatology, and there has been no evidence presented to show otherwise.  The Board is entitled to assume the competency of a VA examiner, and the "appellant bears the burden of persuasion to show that such reliance was in error."  See Hilkert v. West, 12 Vet. App. 145, 151 (1999), aff'd, 232 F.3d 908 (Fed. Cir. 2000); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997).  The Veteran has not pointed to any evidence in the record that would cast doubt on the examiner's competency, nor is the Board aware of any such evidence.  Cf. Ashley v. Derwinski, 2 Vet. App. 307 (1992).  That the Veteran disagrees with      the 2009 examiner's assessment is well established in the record; however that disagreement does not provide evidence that the February 2009 examiner was not competent or that the examiner's opinion was invalid.  The purpose of the VA examination was not to treat the Veteran, but to be an objective assessment of the Veteran's condition, following the guidelines of an established checklist, and to gather evidence with which the Board may review the claim.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issue on appeal.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown,  8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45,       4.59 (2013).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

By a rating decision in June 2006 the RO established  service connection for lumbar spine strain with right L5 disc bulge effective May 7, 2006.  Ultimately, a 20 percent evaluation was assigned from that effective date.  The June 2006 rating decision also granted service connection for radiculopathy of the right lower extremity and assigned an initial disability rating of 10 percent.  The Veteran appealed the June 2006 rating decision as to multiple issues, but following issuance of the September 2007 statement of the case, he expressly withdrew all issues on appeal in a statement received later that month.  

In October 27, 2008 the Veteran submitted the current claim for a rating higher than 20 percent for the lumbar spine disability, which was denied by a rating decision in March 2009.  The Veteran appealed that decision.  During the pendency of this appeal, by rating action in September 2010 the RO increased the Veteran's disability rating for the lumbar spine disability to 40 percent, effective from March 8, 2010, the date of a VA examination report.  As discussed in the Introduction above, the Veteran has limited his appeal to an evaluation in excess of 20 percent prior March 8, 2010.

The regulations provide for evaluation of spine disabilities under the General 
Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Alternatively, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2013). 

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is warranted where there is forward flexion of the thoracolumbar spine of 30     degrees or less.  38 C.F.R. § 4.71a, General Rating Formula (2013).   Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note 1. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 2 (2013).  

Alternatively, under the IVDS Formula, a rating of 10 percent is warranted for intervertebral disc syndrome where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula (2013). 

Initially, the Board notes that while the Veteran has been diagnosed with degenerative disc disease, and at the Board hearing the Veteran reported being incapacitated for approximately two days from 2008 to 2010, the evidence does    not show, nor does the Veteran claim, that he was prescribed bed rest by a physician.  Throughout the relevant period on appeal the evidence of record does not demonstrate bed rest prescribed by a physician and treatment by a physician having a total duration of at least four weeks during any 12 month period.  As such, the Veteran does not satisfy the criteria for an increased rating under Diagnostic Code 5243 for intervertebral disc syndrome because the record does not show documented periods of acute signs and symptoms of disc disease that required bed rest prescribed by a physician and treatment by a physician.  Accordingly, the Board finds that he is not entitled to higher disability ratings based upon incapacitating episodes at any time throughout the period on appeal.  

Because the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on the General Rating Formula.  As noted above, the Veteran is already separately rated for radiculopathy of the right leg and such matter is not currently in appellate status.  As such, symptomatology associated with his right leg may not be considered in evaluating his lumbar spine disability under the General Rating Formula.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Throughout the appeal, the evidence shows that the ranges of motion of the Veteran's lumbar spine fall squarely within the requirements for a 20 percent rating.  

A VA MRI of the lumbar spine in November 2008 revealed a small left foraminal disc herniation at L5-S1 with no nerve impingement, mild bilateral neural foraminal narrowing a at L4-L5 secondary to circumferential disc bulge, with no significant spinal canal or neural foraminal stenosis.  A VA treatment note reflects complaints of falling on ice due to foot numbness.  He also complained of back pain for which it was determined that his medication dosage should be increased.  In February 2009 a clinician noted treatment for the neck and back with a TENS unit and medication.  He was advised to stay active, while avoiding heavy lifting, jumping, jogging and contact sports.  His gait was essentially normal and he was able to heel toe walk.  His back was exquisitely tender over L5-S1 disc and over the right perispinal area.  

On VA examination in February 2009, the Veteran complained of constant back pain rated as 8/9 out of 10, 10 being the highest.  The pain radiated to the right leg.  He also related tingling and numbness in the right lower extremity.  He described flare-ups in pain, rated as 10/10, approximately two to three times a week.  During flare-ups he was reportedly unable to move.  The pain was aggravated by cold or wet weather, lifting, bending, sitting, and standing.  Medication and swimming provided relief of symptoms.  The Veteran denied bowel or bladder incontinence, as well as erectile dysfunction.  The examiner noted that the Veteran did not require use of a back brace, or assistive devices for ambulation.  It was noted that the Veteran exhibited no problems walking, although a significant right sided limp was noted.  

On examination, there was tenderness to palpation of the lower spine.  His posture was slouched to his right side with the right leg bent at the knee.  Flexion was from 80 to 85 degrees, extension was zero degrees, right lateral flexion was 10 to 15 degrees, left lateral flexion was 20 degrees, with lateral rotation was 20 to 25 degrees, and left lateral rotation was 25 to 30 degrees.  Muscle strength in all extremities was intact at 5/5, with normal reflexes, sensation and muscle tone.  Straight leg rasing test was positive on the right side at less than 10 degrees and negative on the left.  Tandem walking was intact.  Romberg sign was positive with swaying when the Veteran closed his eyes.  There was no further limitation in the range of motion with repetitive activity due to weakness, instability, fatigue, lack of endurance or incoordination.  The examiner diagnosed lumbar spine strain with right L5 disc bulge.  The examiner noted that a MRI revealed lumbosacral spine degenerative disc disease with disc herniation.  It was also noted that EMG/nerve conduction velocity studies revealed mild bilateral S1 radiculopathy.  

In May 2009, a VA clinician noted the Veteran's reports that he continued to fall, which seemed to be related to radicular symptoms.  In an addendum report the clinician noted that a recent MRI showed mild disc bulges with no spinal stenosis  at any level of the spine to explain the Veteran's symptoms.  As such, it was noted that the Veteran's complaints could have a psychological overlay and possible a somatization disorder.  Subsequent treatment records prior to March 8, 2010, reflect ongoing complaints of worsening back symptoms. 

The Veteran testified during his DRO and videoconference hearings, that he missed approximately between 5 and 10 days of work a year during the relevant appeal period, due, in part, to his service-connected lumbar spine disability.  He reported spasms that hindered his mobility.  The Veteran indicated that he required the use of a cane for ambulation due to his service-connected vertigo and low back disability.  

In sum, the weight of the evidence fails to show limitation of flexion of the lumbar spine to 30 degrees or less.  Even considering the Veteran's subjective complaints of pain and functional impairment, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 20 percent presently assigned.  See DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013). 

To the extent that the Veteran's low back disability has neurological manifestations, the Veteran is already in receipt of a separate compensable rating for right-sided radiculopathy, which is not currently on appeal to the Board.  With respect to 
other neurological manifestations, the Board notes that the 2009 VA examiner indicated that EMG/nerve conduction velocity studies revealed mild bilateral S1 radiculopathy.  However, review of the evidence during the period prior to March 8, 2010 does  not reflect any clinical findings to support a separate compensable rating for radiculopathy of the left leg.  In this regard, on VA examination in 2009 the Veteran had full motor strength.  Straight leg raising was negative on the left, and sensation, muscle tone and reflexes were intact on the left.  Such findings were confirmed on the 2010 VA examination and in a February 2009 VA treatment report.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent rating for sciatic neuropathy requires mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation requires moderate incomplete paralysis; a 30 percent rating requires severe incomplete paralysis; and a 40 percent disability rating is warranted for complete paralysis as shown by complete foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges is lost, abduction of foot is lost and adduction is weakened, with anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8520  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

Other than a positive EMG/nerve conduction study consistent with radiculopathy, there are no findings reflecting that any clinical symptomatology in the left leg is present.  As such, the Board finds that radiculopathy in the left leg does not rise 
to a level of impairment consistent with at least mild incomplete paralysis.  Accordingly, a separate compensable rating is not warranted for the left lower extremity.  Moreover, other than the lower extremities, there is no other neurological disability that has been associated with his low back disability.  The Board finds that the preponderance of the evidence is against a separate rating other than the already compensated right lower extremity radiculopathy.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1; 38 C.F.R. § 4.124a.

The Board acknowledges that the Veteran has generally disputed the adequacy of musculoskeletal examinations in February 2009, asserting that the findings are inaccurate because the examiner helped him to perform the range of motion movements and also because the examination had not taken place during cold or damp weather when his condition becomes more symptomatic.  However, the Board finds that in this case there is a very detailed clinical picture for the service-connected lumbar spine disability prior to 2010, to include the February 2009 VA examination report.  Repeat range of motion findings were reported, as were associated symptoms such as pain, fatigue, weakness, incoordination, etc.  Moreover, there is no evidence in the claims file contemporary with the February 2009 VA examination report that contradicts the examiner's findings or in any way suggests the examination was inadequate.  As such, the Board finds that the Veteran's disability level is adequately addressed by the VA examination findings which are consistent with the evaluation assigned.  

In sum, the Board finds that a rating greater than 20 percent is not warranted for lumbar spine strain with right L5 disc bulge prior to March 8, 2010.  The Board finds that the preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board acknowledges that, throughout the above rating period, the Veteran complained that his back problems interfered with his ability to work.  The Board notes that the schedular criteria on which the Veteran's ratings are predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  Here, the rating criteria and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 describe the Veteran's disability level and symptomatology, and the rating criteria provide for additional or more severe symptoms than currently shown by the evidence based on limited motion, incapacitating episodes and additional neurological impairment.  Thus, the Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

As a final point, the Board notes that the record reflects the Veteran is employed.  He does not contend and the record does not reflect that his lumbar spine disability renders him unemployable.  As such, a claim for unemployability has not reasonably been raised, and no action pursuant to Rice v. Shinseki, 22 Vet. App. 
447 (2009) is required.


ORDER

An evaluation in excess of 20 percent for lumbar spine strain with right L5 disc bulge prior to March 8, 2010 is denied.


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


